Citation Nr: 1714814	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to September 1978, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

When this case was before the Board in April 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.



FINDING OF FACT

The Veteran's current right elbow disability did not originate in and is not otherwise etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for a right elbow disability.  His STRs show that in February 1975, he reported he fell down a ladder 2 days prior, and struck his elbow several times.  Swelling and tenderness of the right elbow were noted, and it was recommended the Veteran be assigned to light duty for 3 days and apply a warm pack to the elbow.

A review of the Veteran's STRs shows no additional complaints or treatment related to the right elbow prior to discharge in February 1978.  In addition, the Board has reviewed 76 pages of STRs from the Veteran's service in the Army Reserves between 1985 and 1994, and they likewise show no complaints or treatment related to the right elbow.

Post-service medical records show that in April 1997, the Veteran reported that in March 1997 he had a sudden onset of pain in the right elbow while pulling tarps at work.  At this time he "denie[d] previous difficulty with the elbow."  The Veteran was diagnosed with right elbow tendinitis and he was treated with steroid injections and physical therapy.  In October 1997 he was diagnosed with lateral epicondylitis of the right elbow, and arthroscopic debridement with partial synovectomy and release of the extensor tendon was performed.  In December 1998, the same diagnosis was given and the same operation was performed.  In January 2003 the Veteran was diagnosed with right elbow cubital tunnel syndrome and a right ulnar decompression with anterior subcutaneous transposition was performed.

The Veteran has maintained that his current right elbow condition is related to his February 1975 in-service injury and that he has lived with right elbow pain since that injury.

The Veteran was afforded a VA examination in October 2014.  The examiner noted the Veteran's diagnosis of right lateral epicondylitis and his history of an in-service fall from a ladder, but ultimately opined the Veteran's right elbow condition was less likely than not caused by his in-service injury.  In this regard, the examiner stated that although the Veteran injured his right elbow in service, X-rays did not reveal any fracture at that time, and subsequent military examinations did not reveal any right elbow condition.  In addition, the examiner stated medical records showed the Veteran's right elbow problem developed as a result of his March 1997 injury from pulling a tarp at work.

In its April 2016 remand, the Board found the October 2014 examination report was inadequate for adjudication purposes, and remanded the Veteran's claim for an additional VA examination.  Specifically, the Board noted the examiner had failed to address the Veteran's assertion of intermittent pain in his right elbow since his in-service injury, had not explained the significance of the lack of a fracture associated with the in-service injury, and had not addressed the Veteran's right cubital syndrome diagnosis.

Accordingly, the Veteran was afforded an additional VA examination in May 2016.  The examiner noted the Veteran's diagnoses of right elbow lateral epicondylitis and right cubital tunnel syndrome, as well as the February 1975 right elbow injury documented in his STRs.  The examiner noted the Veteran sustained a work-related right elbow injury in 1997 while pulling a tarp, and subsequently underwent surgery.  The examiner further noted the Veteran's report that he had had pain in his right elbow on and off since service but did not get any treatment.  The examiner noted that the treatment records associated with the Veteran's 1997 work-related injury showed he denied any previous difficulty with his elbow.  The examiner noted he had reviewed the Veteran's STRs, including entries in June 1976, July 1976, September 1976, October 1976, August 1977, January 1978, and September 1978, and noted there was no mention of right elbow problems.  The examiner further found 76 pages of STRs from the Veteran's Reserve service from 1985 to 1994 were reviewed and showed no mention of elbow pain.  Specifically, the examiner explained that a November 1990 medical examination report showed examination of the upper extremities was normal.  The examiner commented that the absence of a fracture associated with the Veteran's in-service injury was irrelevant since the Veteran's right elbow condition involved his tendons, which would not appear on an X-ray.  The examiner stated that it appeared from the description of the Veteran's March 1997 work injury that it was a sudden, forceful injury causing tendon damage.  In sum, the examiner concluded it was very well-documented that the Veteran's elbow problems while in service resolved and did not reemerge until his 1997 work-related injury.  The examiner stated the 1997 injury appeared to have been a high impact injury which caused all the Veteran's subsequent elbow problems, including his cubital tunnel syndrome.  The examiner stated it was his opinion that the Veteran's right elbow condition was directly related to his 1997 work-related injury and was not aggravated by any pre-existing injury.  In this regard, the examiner reiterated that the Veteran's medical records showed he "denie[d] any previous difficulty with [his] elbow" in April 1997.  The examiner stated that because there was overwhelming evidence against the Veteran's contention that his 1997 injury was an aggravation of his in-service injury, he could not credit the Veteran's lay assertions. 

Upon a careful review of the foregoing and of the entire record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim.  Specifically, in light of the absence of any documented complaints or treatment relating to the Veteran's right elbow between February 1975 and March 1997, the Board finds the Veteran's April 1997 denial of any previous difficulty with his elbow to be more probative than his statements, made at the time of his application for VA benefits, to the effect that he suffered from right elbow pain since service.  As such, the Board finds the May 2016 expert VA examiner's opinion that the Veteran's current right elbow disability was caused by his March 1997 work-related injury outweighs the Veteran's lay assertions.
 
In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, as the Board has determined the preponderance of the evidence weighs against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.

 
ORDER

Entitlement to service connection for a right elbow disability is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


